Citation Nr: 1605758	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  14-10 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for left base of the tongue cancer, to include as due to Agent Orange or other herbicide exposure.  


REPRESENTATION

Veteran represented by:  Robert Lemley, Agent 


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from November 1965 to August 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 


REMAND

The Veteran asserts that his currently diagnosed cancer of the tongue was caused by exposure to Agent Orange or other herbicides while serving in Vietnam.  Service records confirm that the Veteran served in the Republic of Vietnam during the Vietnam Era.  Thus, exposure to herbicides during service is presumed.  See 38 C.F.R. § 3.307 (2015). 

Medical records are silent as to any complaints, diagnosis, or treatment for cancer during service or within the year after the Veteran's separation from service.  The first evidence of cancer was in July 2010, when a private physician performed a biopsy and neck evaluation.  The biopsy revealed the presence of squamous cell carcinoma, and the Veteran was subsequently diagnosed with stage IV squamous cell carcinoma of the base of the tongue.  

The Veteran submitted two private medical opinions from two of his treating physicians.  The first medical opinion, submitted in November 2010, was from the Veteran's private oncologist, P. K., M.D.  Dr. K. opined that although the exact etiology of the Veteran's cancer could not be ascertained, it was "certainly possible that a carcinogen such as dioxin may have been the cause of his cancer."  However, Dr. K. also noted "that there are certainly other potential causes including tobacco use, alcohol, viral infections, asbestos exposure, as well as other general respiratory pollutant exposures."

The Veteran also submitted a December 2011 letter from another private oncologist, B. L., M.D.  Dr. L opined that the exact etiology of the Veteran's squamous cell carcinoma, which originated from the base of the tongue and metastasized to the left side of the neck lymph nodes, is unknown, but tobacco use and some environmental toxin exposure are known risk factors.  

The record shows that VA has not obtained a medical opinion with respect to direct service connection.  Therefore, in light of the private medical opinions suggesting a possible relationship between the Veteran's presumed in-service herbicide exposure and his currently diagnosed left base of the tongue cancer, the Board finds that a remand is necessary in order to obtain a VA medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Accordingly, the case is remanded for the following actions:   

1. The RO must obtain a medical opinion addressing the etiology of the Veteran's squamous cell carcinoma originating at the base of the tongue.  The Veteran's claims file and all electronic records must be made available to an appropriate examiner, and the examiner must indicate that these records have been reviewed.  After reviewing the evidence of record, the examiner must provide an opinion as to whether the Veteran's squamous cell carcinoma of the base of the tongue was caused by exposure to herbicides, including Agent Orange.  The Veteran is presumed to have been exposed to herbicides during his service in the Republic of Vietnam during the Vietnam Era. 

The examiner must provide a complete rationale for all opinions expressed.  In doing so, the examiner may not rely solely on the fact that squamous cell carcinoma of the tongue is not presumptively associated with exposure to Agent Orange.  

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

3.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the RO must provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time in which to respond, before the case is returned to the Board. 

No action is required by the Veteran until he receives further notice; however, he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




